Citation Nr: 0631129	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-08 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right foot 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1977 to April 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).   

The issues of whether new and material evidence has been 
presented to reopen claims for service connection for a right 
shoulder disorder, a right foot disorder and a low back 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The residuals of a left ankle fracture have not resulted in 
radiographic evidence of malunion, ankylosis of the joint, or 
more than moderate limitation of motion of the ankle.



CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for  residuals of a left ankle fracture are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of a duty to 
assist notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been fully satisfied.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim for a higher rating.  Letters from the RO dated in July 
2001, October 2005, and June 2006 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters also 
advised him that he should submit any evidence in his 
possession.  The veteran's initial duty to assist letter was 
provided prior to the adjudication of his claim.  The veteran 
was also provided notice with respect to the effective-date 
elements of the claim in June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this issue has been obtained.  The 
service medical records have been obtained.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has had a hearing.  He has been afforded 
examinations.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The RO has rated the veteran's right ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995). 

The Board has considered the full history of the service-
connected disability.  The veteran's service medical records 
reflect that in March 1986 the veteran injured his left ankle 
in a parachute jump.  He underwent open reduction, fracture, 
tibia and fibula, with internal fixation.  

In March 1998, shortly before separation from service, the 
veteran submitted a claim for disability compensation for a 
broken left ankle with pins and screws placed.  Subsequently, 
in a decision of May 1998, the RO granted service connection 
for residuals of a left ankle fracture, and assigned a 
noncompensable initial rating.  The veteran filed a notice of 
disagreement with that rating, and the RO later increased the 
initial rating to 10 percent in a decision of October 1998.  
The veteran did not perfect an appeal of that rating.  

In June 2001, the veteran raised a claim for increased 
compensation.  The RO denied that request, and the veteran 
perfected the current appeal.   

During the hearing held in July 2006, the veteran testified 
that his primary problem with the left ankle was stiffness.  
He said that if he remained immobile for an extended period 
of time, it stiffened up, especially during cold weather.  He 
said that when driving for a period of time, he had to 
continue to move it around so that it would not get stiff.  
He also reported that he had to be careful when he stepped 
because sometimes it might give out on him.  He said that he 
was not currently being treated by a doctor, but he treated 
it himself using glucosamine which helped.  He reported that 
he was employed as a window clerk and remained stationary for 
a long time.  As a result, it stiffens up.  

The evidence which has been presented includes several VA 
medical records, plus some private medical treatment records.  
After considering all of the evidence of record, the Board 
finds that the veteran's residuals of a left ankle fracture 
have resulted in no more than moderate limitation of motion 
of the ankle at any time during the rating period.  As noted, 
a normal ankle dorsiflexion is from 0 to 20 degrees, and 
normal plantar flexion of the ankle is from 0 to 45 degrees.  
On VA joints examination in July 2001, the range of motion of 
the left ankle was dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees.  Similar findings are contained in 
other VA examinations.  Although a private medical record 
dated in March 2003 reflects that examination showed that the 
veteran only had plantar flexion of 18 degrees and zero 
degrees of dorsiflexion, a VA examination conducted two 
months later in May 2003 (labeled spine examination) shows 
the left ankle had 15 degrees of flexion and 35 degrees of 
extension.  The report of a VA examination conducted in April 
2005 reflects that the left ankle had 30 degrees of plantar 
flexion and 10 degrees of dorsal flexion.  These figures 
generally amount to a roughly 50 percent reduction in the 
range of motion.  Such a limitation would be best 
characterized as being moderate rather than marked.  The 
Board also notes that the medical records and examination 
reports demonstrate that the veteran has painful motion, but 
there is no indication that it results in any additional 
limitation beyond that noted above.  A VA examination in 
September 2003 specifically noted that the veteran's ankle 
pain was mild in degree.  In addition, factors such as 
functional loss due to flare-ups, fatigability, and 
incoordination are not shown by the evidence.    

In addition, the left ankle fracture residuals have not 
resulted in any radiographic evidence of malunion, for 
example, which could be rated at 20 percent under Diagnostic 
Code 5262 in cases of moderate ankle (or knee) disability.  
In this regard, the Board notes that the report of an ankle 
X-ray taken by the VA in April 2005 reflects that a screw 
plate affixation of the distal left tibia was identified, but 
there was no evidence of acute fracture, the ankle mortis was 
intact, and there was no evidence of joint effusion.  
Similarly, the report of an X-ray of the left ankle taken by 
the VA in May 2003 reflects that it was specifically noted 
that there was no residual bony deformity.  

A 20 percent rating is also provided under Diagnostic Code 
5270 in cases of ankylosis or fixation of the ankle in 
plantar flexion or dorsiflexion (between 0 and 10 degrees), 
but the veteran's left ankle is not ankylosed.  None of the 
medical evidence which is of record contains a diagnosis of 
ankylosis.  

In summary, even taking into account the veteran's complaints 
of pain and stiffness, the evidence does not demonstrate 
marked limitation of motion of the ankle or other impairment 
that would qualify for a rating in excess of 10 percent.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for residuals of a 
left ankle fracture are not met.  


ORDER

An increased rating for residuals of a left ankle fracture, 
currently rated as 10 percent disabling, is denied.




REMAND

The Board finds that additional procedural actions are 
required with respect to the issues of whether new and 
material evidence has been presented to reopen claims for 
service connection for a right shoulder disorder, a right 
foot disorder and a low back strain.  In Kent. v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which must be provided to a 
veteran who is petitioning to reopen a claim.  The Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The duty-to-assist notice which was previously provided in 
this case does not meet these new requirements.  The duty-to-
assist letter dated in July 2001 mentioned the requirement of 
submitting new and material evidence, but did not explain the 
particular elements of evidence which were insufficient at 
the time of the prior denials.  A remand is required to 
correct this deficiency.  

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claims for service connection.  
The notice letter must describe the 
elements necessary to establish service 
connection for a disability, must explain 
the definition of new and material 
evidence, and must describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  Thereafter, the RO should 
readjudicate the claims for compensation.  
If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative if any should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


